Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
1.	Claims 1-20 are pending and are examined on merits in the present Office action.
Drawings
2.   	No drawings have been submitted in the instant application.

Information Disclosure Statement
3.	Initialed and dated copy of Applicant’s IDS form 1449 filed in the paper of 01/12/2021 is attached to the instant Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Specification
4.	The disclosure is objected to because of the following informalities: 
Page 49 of the specification:  The deposit statement lacks NCMA Accession No. and the date deposit was made.
Appropriate corrections are required.
Claim Objections
5.	Claim 10 is objected to because of the following informalities:  
.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1, 3 and 10 are rejected under 35 U.S.C. 112(b), as being indefinite in their recitation “NCMA Accession No. ____” because the “NCMA Accession No” is missing.
Claims 1, 3, 5, 10, 16, 17 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite in their recitation soybean cultivar “01077336” because the recitation does not clearly identify the claimed soybean cultivar and seed.  Furthermore, the recitation does not set forth the metes and bounds of the claimed invention.  Since the name “01077336” is not known in the art, the use of said name does not carry art recognized limitations as to the specific characteristics or essential characteristics that are associated with that denomination.  In addition, the name appears to be arbitrary, and the specific characteristics associated therewith 
Dependent claims are also rejected because they fail to overcome the deficiencies of parent claims.
Claim Rejections - 35 USC § 112(a), deposit
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Since the seed claimed is essential to the claimed invention, it must be obtainable by a reproducible method set forth in the specification or otherwise be readily available to the public.  If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112.  The specification does not disclose a reproducible process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public.  If the deposit of the seed is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating the seed have been deposited under the Budapest Treaty and that the seed will be irrevocably, and without restriction or condition, released to the public upon the issuance of a patent would satisfy the deposit requirement made herein.  A minimum deposit of 625 (25 packets of 25 seeds each) seeds is 
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that
	(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
	(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
	(d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
	(e) the deposit will be replaced if it should ever become unviable.
	Applicant has NOT indicated that Applicant intends to deposit the seeds at the ATCC in accordance with 37 CFR 1.801-1.809.  
Accordingly, Applicant needs to provide a signed statement indicating compliance with 37 CFR 1.801-1.809, the ATCC Accession No. and evidence of deposit to overcome this rejection.  Compliance with this requirement may be held in abeyance until the application is otherwise in condition for an allowance.  
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
8.	Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 16/999,988.  This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Soybean variety 01077335 (see table 1) of US Patent Application No. 16/999,988 (‘988 thereafter) shares all the physiological and morphological characteristics, including the breeding history with instant soybean variety 01077336  (see table 1).  This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented. 
Although copending ‘988 application designates the claimed soybean variety as 01077335  but instant soybean variety 01077336 shares the same parents as the copending ‘988 soybean variety 01077335.  The method of producing copending ‘988 soybean variety 01077335 is identical to the method of producing instant soybean variety 01077336.  The instant soybean variety 01077336 shares all the physiological and morphological characteristics of the copending ‘988 soybean variety 01077335. 
Should Applicant’s response provide some additional evidence that may overcome statutory type (35 U.S.C. 101) double patenting rejection, however it must be noted the claims would be still rejected under non- statutory type of obvious type rejection which can only be overcome by filing relevant terminal disclaimer.
Conclusion
9.	Claims 1-20 are rejected. The closet prior art (US Patent No. 8278513 B2; Issued October 2, 2012) teach a soybean variety A1016281 which share some characteristics (e.g. purple flower color, light tawny pubescence color, black hilum color, and maturity group IV) of instant soybean cultivar 01077336. However many other characteristics, including breeding history of the two soybean cultivars are different.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vinod Kumar whose telephone number is (571) 272-4445.  The examiner can normally be reached on 8.30 a.m. to 5.00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information
/VINOD KUMAR/Primary Examiner, Art Unit 1663